Citation Nr: 0119375	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  01-03 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date, prior to March 5, 1996 for 
grants of service connection for peripheral neuropathy, 
secondary to malnutrition, of the left and right upper and 
lower extremities, and a total rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1943 to 
December 1945.

The current appeal arose from a March 1999 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The RO, in pertinent part, granted 
entitlement to service connection for peripheral neuropathy, 
secondary to malnutrition, of the left and right upper and 
lower extremities, and a TDIU effective from March 5, 1996.  
Other multiple determinations by the RO are not the subject 
of the current appeal.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (Board) or by the United States 
Court of Appeals for Veteran Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In his March 2001 substantive appeal to the Board, the 
veteran requested a hearing before a Member of the Board at 
the RO.  A review of the record reveals that he has never 
been afforded a hearing before a Member of the Board, and 
such hearing request was never withdrawn by the veteran in 
writing.  Furthermore, a letter from the Board was sent to 
the veteran in June 2001 requesting that he clarify whether 
he still desired a hearing before the Board.  

The letter indicated that if there was no response from the 
veteran within thirty days, the Board would assume that he 
still wanted a hearing before a Member of the Board at the RO 
and the case would be remanded for such a hearing.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000).  Pursuant to 38 C.F.R. § 20.700 (2000), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, the Board is remanding this case to 
the RO for further development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should take appropriate action 
to schedule the veteran for a personal 
hearing before a Member of the Board 
sitting at the RO.  A copy of the notice 
to the veteran of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The purpose of 
this remand is to accord the veteran due process of law.  The 
veteran need take no action until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


